As filed with the Securities and Exchange Commission on May 11, 2012 Registration No. 333-169070 United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 74-3231613 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) A. Bradley Gabbard Chief Financial Officer Recovery Energy, Inc. 1515 Wynkoop St., Suite 200 Denver, CO 80202 (303) 951-7933 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices and agent for service) Copies to: Jeffrey M. Knetsch Brownstein Hyatt Farber Schreck, LLP 410 Seventeenth Street, Suite 2200 Denver, Colorado 80202 (303) 223-1100 Fax: (303) 223-1111 Approximate date of commencement of proposed sale to public: as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer. o Accelerated Filer. x Non-accelerated filer. o Smaller reporting company. o Recovery Energy, Inc. hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Pursuant to Rule 429 under the Securities Act of 1933 the prospectus contained in this Registration Statement also relates to shares registered in the Registrant's registration statement on Form S-1 (File No. 333-164291). EXPLANATORY NOTE This post-effective amendment no. 1 to registration statement is being filed by the registrant to convert the registration statement on Form S-1 into a registration statement on Form S-3. The information in this prospectus is not complete and may be changed without notice. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and Recovery Energy, Inc. and the selling stockholders are not soliciting offers to buy these securities, in any state where the offer or sale of these securities is not permitted. Subject to completion, dated May 11, 2012 12,659,775shares of Common Stock RECOVERY ENERGY, INC. This prospectus relates to 11,750,976 shares of common stock of Recovery Energy which may be offered by the selling stockholders identified on page15 of this prospectus for their own account and 1,029,112 shares which may be offered by us to the holders of our $8,400,000 aggregate principal amount of 8% senior secured debentures. Approximately 2,000,000 of the shares covered by this prospectus are held by officers and directors of Recovery Energy, some of which are subject to vesting restrictions.We are paying the expenses incurred in registering the shares, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders. The shares of common stock being offered by the selling shareholders pursuant to this prospectus are “restricted securities” under the Securities Act of 1933, as amended (the “Securities Act”), before their sale under this prospectus. This prospectus has been prepared for the purpose of registering these shares of common stock under the Securities Act to allow for a sale by the selling stockholders to the public without restriction. Each of the selling stockholders and the participating brokers or dealers may be deemed to be an “underwriter” within the meaning of the Securities Act, in which event any profit on the sale of shares by such selling stockholder, and any commissions or discounts received by the brokers or dealers, may be deemed to be underwriting compensation under the Securities Act. Our common stock is quoted on the Nasdaq Global Market under the symbol “RECV”.On May 4, 2012, the last reported sale price of our common stock was $3.00per share. Investing in our common stock involves a high degree of risk. Please carefully consider the “Risk Factors” beginning on page 4 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is May , 2012. TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 2 BUSINESS 3 RISK FACTORS 4 USE OF PROCEEDS 14 SELLING STOCKHOLDERS 14 PLAN OF DISTRIBUTION 17 LEGAL MATTERS 17 EXPERTS 18 WHERE YOU CAN FIND MORE INFORMATION 18 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 18 We have not authorized any dealer, salesperson or other person to give any information or represent anything not contained in this prospectus. You should not rely on any unauthorized information. This prospectus does not offer to sell or buy any shares in any jurisdiction in which it is unlawful. The information in this prospectus is current as of the date on the cover. You should rely only on the information contained or incorporated by reference in this prospectus. 1 FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning future production, reserves or other resource development opportunities, any projected well performance or economics, or potential joint ventures or strategic partnerships; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “should,” “could,” “estimate,” “intend,” “plan,” “project,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this presentation. Except as required by law, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: ● estimated quantities and quality of oil and natural gas reserves; ● exploration, exploitation and development results; ● fluctuations in the price of oil and natural gas, including reductions in prices that would adversely affect our revenue, cash flow, liquidity and access to capital; ● availability of capital on an economic basis, or at all, to fund our capital needs; ● availability of, or delays related to, drilling, completion and production, personnel, supplies and equipment; ● the timing and amount of future production of oil and gas; ● the completion, timing and success of our drilling activity; ● the inability of management to effectively implement our strategies and business plans; ● potential default under our secured obligations or material debt agreements; ● lower oil and natural gas prices negatively affecting our ability to borrow or raise capital, or enter into joint venture arrangements; ● declines in the values of our natural gas and oil properties resulting in write-downs; ● inability to hire or retain sufficient qualified operating field personnel; ● increases in interest rates or our cost of borrowing; ● deterioration in general or regional (especially Rocky Mountain) economic conditions; ● the strength and financial resources of our competitors; ● the occurrence of natural disasters, unforeseen weather conditions, or other events or circumstances that could impact our operations or could impact the operations of companies or contractors we depend upon in our operations; ● inability to acquire or maintain mineral leases at a favorable economic value that will allow us to expand our development efforts; ● delays, denials or other problems relating to our receipt of operational consents and approvals from governmental entities and other parties ● unanticipated recovery or production problems, including cratering, explosions, fires and uncontrollable flows of oil, gas or well fluids; ● environmental liabilities; ● loss of senior management or technical personnel; ● adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; ● changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; and ● other factors, many of which are beyond our control. Many of these factors are beyond our ability to control or predict. These factors are not intended to represent a complete list of the general or specific factors that may affect us. We caution you not to place undue reliance on these forward-looking statements. We urge you to carefully review and consider the disclosures made in this prospectus, including in the documents incorporated herein by reference, that attempt to advise interested parties of the risks and factors that may affect our business. 2 BUSINESS Industry terms used in this prospectus are defined in the Glossary of Oil and Natural Gas Term located at the end of our annual report on Form 10-K/A for the year ended December 31, 2011. Recovery Energy, Inc. (Nasdaq: RECV), sometimes referred to in this prospectus as “we,” “us,” “our”, or “Recovery Energy,” is a Denver based independent oil and gas company engaged in the acquisition, drilling and production of oil and natural gas properties and prospects within the DJ Basin. Our business strategy is designed to create maximum shareholder value by leveraging the knowledge, expertise and experience of our management team along with that of our operating partners. We target low to medium risk projects that have the potential for multiple producing horizons, and offer repeatable success allowing for meaningful production and reserve growth. Our acquisition and exploration pursuits of oil and natural gas properties are principally located in Colorado, Nebraska, and Wyoming. Since January 1, 2010 we have acquired 22 working wells. We currently own interests in approximately 141,000 gross (127,000 net) leasehold acres, of which 138,000 gross (124,500 net) acres are classified as undeveloped acreage. We were incorporated in August of 2007 in the State of Nevada as Universal Holdings, Inc. In October 2009, we changed our name to Recovery Energy, Inc. Our executive offices are located at 1515 Wynkoop St., Suite 200, Denver, CO 80202. Our telephone number is 1-303-951-7920. Our website is www.recoveryenergyco.com. The information on our websites is not intended to be a part of this prospectus, and you should not rely on any of the information provided there in making your decision to invest in our common stock. 3 RISK FACTORS Investing in our shares involves significant risks, including the potential loss of all or part of your investment. These risks could materially affect our business, financial condition and results of operations and cause a decline in the market price of our shares. You should carefully consider all of the risks described in this prospectus, in addition to the other information contained in this prospectus, before you make an investment in our shares. Risks related to our company We have historically incurred losses and cannot assure investors as to future profitability.We have historically incurred losses from operations during our history in the oil and natural gas business. As of December 31, 2011, we had a cumulative deficit of approximately $68.5 million. Many of our properties are in the exploration stage, and to date we have established a limited volume of proved reserves on our properties. Our ability to be profitable in the future will depend on successfully implementing our acquisition, exploration, development and production activities, all of which are subject to many risks beyond our control. Even if we become profitable on an annual basis, we cannot assure you that our profitability will be sustainable or increase on a periodic basis. In addition, should we be unable to continue as a going concern, realization of assets and settlement of liabilities in other than the normal course of business may be at amounts significantly different from those in the financial statements included in this prospectus. Our credit agreements mature on June 30, 2013, and our lender can foreclose on several of our properties if we do not pay off or refinance our approximately $21.3 million of loans. Some of our oil and gas properties are pledged as collateral for our credit agreements. Failure to repay these loans at maturity or refinance them could cause a default under the credit agreements and allow the lender to foreclose on these properties. Currently, the majority of our revenue after field level operating expenses is required to be paid to our lender as debt service and our lenders have allowed us to defer some of these payments. As of the date of this prospectus our lender has deferred the payment of approximately $2 million of revenue toward debt service, and there can be no assurance that our lender will continue to permit deferrals.As of December 31, 2011, we had working capital of $1.3 million, including $3.6 million of cash and cash equivalents of which $0.9 million is restricted cash. We sold our Grover field property for $4.5 million in January 2012 and will seek to obtain additional capital through the sale of our securities, the successful deployment of our cash on hand, bank lines of credit, joint ventures, and project financing. Consequently, there can be no assurance we will be able to obtain continued access to capital as and when needed or, if so, that the terms of any available financing will be subject to commercially reasonable terms. If we are unable to access additional capital in significant amounts as needed, we may not be able to develop our current prospects and properties, may have to forfeit our interest in certain prospects and may not otherwise be able to develop our business. In such an event, our stock price could be materially adversely affected. We will require additional capital in order to achieve commercial success and, if necessary, to finance future losses from operations as we endeavor to build revenue, but we do not have any commitments to obtain such capital and we cannot assure you that we will be able to obtain adequate capital as and when required. The business of oil and gas acquisition, drilling and development is capital intensive and the level of operations attainable by an oil and gas company is directly linked to and limited by the amount of available capital. We believe that our ability to achieve commercial success and our continued growth will be dependent on our continued access to capital either through the additional sale of our equity or debt securities, bank lines of credit, project financing, jointventuresor cash generated from oil and gas operations. We do not have a significant operating history and, as a result, there is a limited amount of information about us on which to make an investment decision. In January 2010, we acquired our first oil and gas prospects and received our first revenues from oil and gas production in February 2010. Accordingly, there is little operating history upon which to judge our business strategy, our management team or our current operations. We have a history of losses and cannot assure you that we will be profitable in the foreseeable future. At December 31, 2011, we have incurred a net loss from inception of approximately $68.5 million. If we fail to generate profits from our operations, we may not be able to sustain our business. We may never report profitable operations or generate sufficient revenue to maintain our company as a going concern. 4 We have limited management and staff and will be dependent upon partnering arrangements. We have ten employees. We intend to use the services of independent consultants and contractors to perform various professional services, including reservoir engineering, land, legal, environmental and tax services. We will also pursue alliances with partners in the areas of geological and geophysical services and prospect generation, evaluation and prospect leasing. Our dependence on third party consultants and service providers creates a number of risks, including but not limited to: ● the possibility that such third parties may not be available to us as and when needed; and ● the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. If we experience significant delays in obtaining the services of such third parties or poor performance by such parties, our results of operations and stock price could be materially adversely affected. The loss of our chief executive officer could adversely affect us. We are dependent on the extensive experience of our chief executive officer to implement our acquisition and growth strategy. The loss of the services of this individual could have a negative impact on our operations and our ability to implement our strategy. We experienced a material weakness in our internal control over financial reporting.In our annual report on Form 10-K/A for the year ended December 31, 2011, we noted the following material weaknesses in our internal control over financial reporting: ● Insufficient independent internal review and approval of critical accounting schedules used in the preparation of financial statements. ● The financial statement close process did not permit timely preparation of necessary financial information and there is inadequate documentation of internal controls for some assertions in certain significant accounts. ● Lack of effective controls over general ledger processing, spreadsheets and data back-up. Our independent registered public accounting firm performed an audit of our internal control over financial reporting and In their opinion, because of the effect of the material weaknesses described above on the achievement of the objectives of the control criteria, we did not maintained effective internal control over financial reporting as of December 31, 2011. Although we have designed and implemented new controls, we are currently in the process of testing these controls, and until we complete our testing we cannot provide assurance that the new controls are fully functional or will be sufficient to prevent future material weaknesses in our internal control over financial reporting. In addition to acquiring producing properties, we may also grow our business through the acquisition and development of exploratory oil and gas prospects, which is the riskiest method of establishing oil and gas reserves. In addition to acquiring producing properties, we may acquire, drill and develop exploratory oil and gas prospects that are profitable to produce. Developing exploratory oil and gas properties requires significant capital expenditures and involves a high degree of financial risk. The budgeted costs of drilling, completing, and operating exploratory wells are often exceeded and can increase significantly when drilling costs rise. Drilling may be unsuccessful for many reasons, including title problems, weather, cost overruns, equipment shortages, and mechanical difficulties. Moreover, the successful drilling or completion of an exploratory oil or gas well does not ensure a profit on investment. Exploratory wells bear a much greater risk of loss than development wells. We cannot assure you that our exploration, exploitation and development activities will result in profitable operations. If we are unable to successfully acquire and develop exploratory oil and gas prospects, our results of operations, financial condition and stock price may be materially adversely affected. Hedging transactions may limit our potential gains or result in losses. In order to manage our exposure to price risks in the marketing of our oil and natural gas, from time to time we may enter into derivative contracts that economically hedge our oil and gas price on a portion of our production. These contracts may limit our potential gains if oil and natural gas prices were to rise substantially over the price established by the contract. In addition, such transactions may expose us to the risk of financial loss in certain circumstances, including instances in which: 5 ● there is a change in the expected differential between the underlying price in the hedging agreement and actual prices received; ● our production and/or sales of oil or natural gas are less than expected; ● payments owed under derivative hedging contracts come due prior to receipt of the hedged month’s production revenue; or ● the other party to the hedging contract defaults on its contract obligations. Hedging transactions we may enter into may not adequately protect us from declines in the prices of oil and natural gas. Further, where we choose not to engage in hedging transactions, we may be more adversely affected by changes in oil and natural gas prices than our competitors who engage in hedging transactions. In addition, the counterparties under our derivatives contracts may fail to fulfill their contractual obligations to us. We may have difficulty managing growth in our business, which could adversely affect our financial condition and results of operations. Significant growth in the size and scope of our operations could place a strain on our financial, technical, operational and management resources. The failure to continue to upgrade our technical, administrative, operating and financial control systems or the occurrences of unexpected expansion difficulties, including the failure to recruit and retain experienced managers, geologists, engineers and other professionals in the oil and gas industry could have a material adverse effect on our business, financial condition and results of operations and our ability to timely execute our business plan. The actual quantities and present value of our proved reserves may be lower than we have estimated. In addition, the present value of future net revenues from our proved reserves will not necessarily be the same as the current market value of our estimated oil and natural gas reserves. This prospectus incorporates by reference estimates of our proved oil and natural gas reserves and the estimated future net revenues from these reserves contained in our filings with the SEC. The December31, 2011, reserve estimate was prepared by our Senior Reserve Engineer and audited by RE Davis. The process of estimating oil and natural gas reserves is complex and requires significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each reservoir. Accordingly, these estimates are inherently imprecise. Actual future production, oil and natural gas prices, revenues, taxes, development and operating expenses, and quantities of recoverable oil and natural gas reserves most likely will vary from these estimates and vary over time. Such variations may be significant and could materially affect the estimated quantities and present value of our proved reserves. In addition, we may adjust estimates of proved reserves to reflect production history, results of exploration and development drilling, results of secondary and tertiary recovery applications, prevailing oil and natural gas prices and other factors, many of which are beyond our control. You should also not assume that our initial rates of production of our wells will lead to greater overall production over the life of the wells, or that early results suggesting lack of reservoir continuity will prove to be accurate. You should not assume that the present value of future net revenues referred to in this annual report is the current market value of our estimated oil and natural gas reserves. In accordance with SEC requirements, the estimated discounted future net cash flows from proved reserves are generally based on the un-weighted average of the closing prices during the first day of each of the twelve months preceding the end of the fiscal year. Actual future prices and costs may be materially higher or lower than the prices and costs as of the date of the estimate. Any change in consumption by oil or natural gas purchasers or in governmental regulations or taxation will also affect actual future net cash flows. The timing of both the production and the expenses from the development and production of our oil and natural gas properties will affect the timing of actual future net cash flows from proved reserves and their present value. In addition, the 10% discount factor, which is required by the SEC to be used in calculating discounted future net cash flows for reporting purposes, is not necessarily the most appropriate discount factor nor does it reflect discount factors used in the market place for the purchase and sale of oil and natural gas. Properties that we acquire may not produce oil or natural gas as projected, and we may be unable to determine reserve potential, identify liabilities associated with the properties or obtain protection from sellers against them, which could cause us to incur losses.One of our growth strategies is to pursue selective acquisitions of undeveloped leaseholder oil and natural gas reserves. If we choose to pursue an acquisition, we will perform a review of the target properties; however, these reviews are inherently incomplete. Generally, it is not feasible to review in depth every individual property involved in each acquisition. Even a detailed review of records and properties may not necessarily reveal existing or potential problems, nor will it permit a buyer to become sufficiently familiar with the properties to assess fully their deficiencies and potential. We may not perform an inspection on every well, and environmental problems, such as groundwater contamination, are not necessarily observable even when an inspection is undertaken. Even when problems are identified, we may not be able to obtain effective contractual protection against all or part of those problems, and we may assume environmental and other risks and liabilities in connection with the acquired properties. 6 Our large inventory of undeveloped acreage and large percentage of undeveloped proved reserves may create additional economic risk.Our success is largely dependent upon our ability to develop our large inventory of future drilling locations, undeveloped acreage and undeveloped reserves. As of December 31, 2011, approximately 49% of our total proved reserves were undeveloped.To the extent our drilling results are not as successful as we anticipate, natural gas and oil prices decline, or sufficient funds are not available to drill these locations and reserves, we may not capture the expected or projected value of these properties. In addition, delays in the development of our reserves or increases in costs to drill and develop such reserves will reduce the PV-10 value of our estimated proved undeveloped reserves and future net revenues estimated for such reserves and may result in some projects becoming uneconomic. If oil or natural gas prices decrease or exploration and development efforts are unsuccessful, wells in progress are deemed unsuccessful, or major tracts of undeveloped leases expire, or other similar adverse events occur, we may be required to writedown the carrying value of our evaluated properties. We use the full cost method of accounting whereby all costs related to the acquisition and development of oil and natural gas properties are capitalized into a single cost center referred to as a full cost pool. These costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling wells, completing productive wells, or plugging and abandoning non-productive wells, costs related to expired leases, or leases underlying producing and non-producing wells, and overhead charges directly related to acquisition and exploration activities. Under the full cost method of accounting, capitalized oil and natural gas property that comprise the full cost pool, less accumulated depletion and net of deferred income taxes, may not exceed an amount equal to the present value, discounted at 10%, of estimated future net revenues from proved oil and natural gas reserves. This ceiling test is performed at least quarterly. Should the capitalized costs of the full cost pool exceed this ceiling, we would recognize impairment expense. Effective with our report on Form 10Q for the quarter ended March 31, 2012, we recognized an impairment expense in the amount of approximately $3.3 million related to impairment of the carrying value of the evaluated properties that comprised the full cost pool. Future writedowns could occur due to reductions in oil and gas prices that lower the estimate of future net revenues from proved oil and natural gas reserves, or from the addition of non-productive capitalized costs to the full cost pool that do not result in corresponding increase in oil and gas reserves. Impairments of unevaluated leases and plugging and abandonment of wells in progress are other areas where costs may be capitalized into the full cost pool, without any corresponding increase in reserve values; as such, these situations could result in future additional impairment expenses. All of our producing properties and operations are located in the DJ Basin region, making us vulnerable to risks associated with operating in one major geographic area.All of our estimated proved reserves at December31, 2011, and our 2010 and 2011 sales were generated in the DJ Basin in southeastern Wyoming, northeastern Colorado and southwestern Nebraska. As a result, we may be disproportionately exposed to the impact of delays or interruptions of production from these wells caused by transportation capacity constraints, curtailment of production, availability of equipment, facilities, personnel or services, significant governmental regulation, natural disasters, adverse weather conditions, plant closures for scheduled maintenance or interruption of transportation of oil or natural gas produced from the wells in this area. In addition, the effect of fluctuations on supply and demand may become more pronounced within specific geographic oil and gas producing areas such as the DJ Basin, which may cause these conditions to occur with greater frequency or magnify the effect of these conditions. Due to the concentrated nature of our portfolio of properties, a number of our properties could experience any of the same conditions at the same time, resulting in a relatively greater impact on our results of operations than they might have on other companies that have a more diversified portfolio of properties. Such delays or interruptions could have a material adverse effect on our financial condition and results of operations. Unless we find new oil and gas reserves, our reserves and production will decline, which would materially and adversely affect our business, financial condition and results of operations. Producing oil and gas reservoirs generally are characterized by declining production rates that vary depending upon reservoir characteristics and other factors. Thus, our future oil and gas reserves and production and, therefore, our cash flow and revenue are highly dependent on our success in efficiently obtaining reserves and acquiring additional recoverable reserves. We may not be able to develop, find or acquire reserves to replace our current and future production at costs or other terms acceptable to us, or at all, in which case our business, financial condition and results of operations would be materially and adversely affected. 7 Part of our strategy involves drilling in existing or emerging shale plays using available horizontal drilling and completion techniques. The results of our planned exploratory and development drilling in these plays are subject to drilling and completion technique risks and drilling results may not meet our expectations for reserves or production. As a result, we may incur material write-downs and the value of our undeveloped acreage could decline if drilling results are unsuccessful.Operations in the Niobrara shale involve utilizing drilling and completion techniques as developed by ourselves and our service providers. Risks that we face while drilling include, but are not limited to, landing our wellbore in the desired drilling zone, staying in the desired drilling zone while drilling horizontally through the formation, running our casing the entire length of the wellbore and being able to run tools and other equipment consistently through the horizontal wellbore. Risks that we face while completing our wells include, but are not limited to, being able to fracture stimulate the planned number of stages, being able to run tools the entire length of the wellbore during completion operations and successfully cleaning out the wellbore after completion of the final fracture stimulation stage. Our experience with horizontal drilling utilizing the latest drilling and completion techniques specifically in the Niobrara is limited. Ultimately, the success of these drilling and completion techniques can only be evaluated over time as more wells are drilled and production profiles are established over a sufficiently long time period. If our drilling results are less than anticipated or we are unable to execute our drilling program because of capital constraints, lease expirations, access to gathering systems and limited takeaway capacity or otherwise, and/or natural gas and oil prices decline, the return on our investment in these areas may not be as attractive as we anticipate and we could incur material write-downs of unevaluated properties and the value of our undeveloped acreage could decline in the future. The unavailability or high cost of drilling rigs, equipment supplies or personnel could adversely affect our ability to execute our exploration and development plans. The oil and gas industry is cyclical and, from time to time, there are shortages of drilling rigs, equipment, supplies or qualified personnel. During these periods, the costs of rigs, equipment and supplies may increase substantially and their availability may be limited. In addition, the demand for, and wage rates of, qualified personnel, including drilling rig crews, may rise as the number of rigs in service increases. The higher prices of oil and gas during the last several years have resulted in shortages of drilling rigs, equipment and personnel, which have resulted in increased costs and shortages of equipment in the areas where we operate. If drilling rigs, equipment, supplies or qualified personnel are unavailable to us due to excessive costs or demand or otherwise, our ability to execute our exploration and development plans could be materially and adversely affected and, as a result, our financial condition and results of operations could be materially and adversely affected. Covenants in our credit agreements impose significant restrictions and requirements on us. Our three credit agreements contain a number of covenants imposing significant restrictions on us, including restrictions on our repurchase of, and payment of dividends on, our capital stock and limitations on our ability to incur additional indebtedness, make investments, engage in transactions with affiliates, sell assets and create liens on our assets. These restrictions may affect our ability to operate our business, to take advantage of potential business opportunities as they arise and, in turn, may materially and adversely affect our business, financial conditions and results of operations. We could be required to pay liquidated damages to some of our investors if we fail to maintain the effectiveness of this registration statement. We could default and accrue liquidated damages under registration rights agreements covering approximately 10 million shares of our common stock if we fail to maintain the effectiveness of this registration statement as required in the agreements. In such case, we would be required to pay monthly liquidated damages of up to $228,050. The maximum aggregate liquidated damages are capped at $1,368,300. If we do not make a monthly payment within seven days after the date payable, we are required to pay interest at an annual rate of 18% on the unpaid amount. If we default under the registration rights agreement and accrue liquidated damages, we could be required to either raise additional outside funds through financing or curtail or cease operations. 8 We are exposed to operating hazards and uninsured risks. Our operations are subject to the risks inherent in the oil and natural gas industry, including the risks of: ● fire, explosions and blowouts; ● pipe failure; ● abnormally pressured formations; and ● environmental accidents such as oil spills, natural gas leaks, ruptures or discharges of toxic gases, brine or well fluids into the environment (including groundwater contamination). These events may result in substantial losses to us from: ● injury or loss of life; ● severe damage to or destruction of property, natural resources and equipment; ● pollution or other environmental damage; ● clean-up responsibilities; ● regulatory investigation; ● penalties and suspension of operations; or ● attorney's fees and other expenses incurred in the prosecution or defense of litigation. We maintain insurance against some, but not all, of these risks. We cannot assure you that our insurance will be adequate to cover these losses or liabilities. We do not carry business interruption insurance. Losses and liabilities arising from uninsured or underinsured events may have a material adverse effect on our financial condition and operations. The producing wells in which we have an interest occasionally experience reduced or terminated production. These curtailments can result from mechanical failures, contract terms, pipeline and processing plant interruptions, market conditions and weather conditions. These curtailments can last from a few days to many months. We may be subject to risks in connection with acquisitions and the integration of significant acquisitions may be difficult.We periodically evaluate acquisitions of reserves, properties, prospects and leaseholds and other strategic transactions that appear to fit within our overall businessstrategy. The successful acquisition of producing properties requires an assessment of several factors, including: ● recoverable reserves; ● future oil and natural gas prices and their appropriate differentials; ● development and operating costs; and ● potential environmental and other liabilities. The accuracy of these assessments is inherently uncertain. In connection with these assessments, we perform a review of the subject properties. Our review will not reveal all existing or potential problems nor will it permit us to become sufficiently familiar with the properties to fully assess their deficiencies and potential recoverable reserves. Inspections may not always be performed on every well, and environmental problems are not necessarily observable even when an inspection is undertaken. Even when problems are identified, the seller may be unwilling or unable to provide effective contractual protection against all or part of the problems. We often are not entitled to contractual indemnification for environmental liabilities and acquire properties on an "as is" basis. Significant acquisitions and other strategic transactions may involve other risks, including: ● diversion of our management's attention to evaluating, negotiating and integrating significant acquisitions and strategic transactions; ● challenge and cost of integrating acquired operations, information management and other technology systems and business cultures with those of ours while carrying on our ongoing business; ● difficulty associated with coordinating geographically separate organizations; ● challenge of attracting and retaining personnel associated with acquired operations; and ● failure to realize the full benefit that we expect in estimated proved reserves, production volume, cost savings from operating synergies or other benefits anticipated from an acquisition, or to realize these benefits within the expected time frame. 9 The process of integrating operations could cause an interruption of, or loss of momentum in, the activities of our business. Members of our senior management may be required to devote considerable amounts of time to this integration process, which will decrease the time they will have to manage our business. If our senior management is not able to effectively manage the integration process, or if any significant business activities are interrupted as a result of the integration process, our business could suffer. Prospects that we decide in which to participate may not yield oil or natural gas in commercially viable quantities or quantities sufficient to meet our targeted rate of return. A prospect is a property in which we own an interest and have what we believe, based on available seismic and geological information, to be indications of oil or natural gas. Our prospects are in various stages of evaluation, ranging from a prospect that is ready to be drilled to a prospect that will require substantial additional seismic data processing and interpretation. There is no way to predict in advance of drilling and testing whether any particular prospect will yield oil or natural gas in sufficient quantities to recover drilling or completion cost or to be economically viable. The use of seismic data and other technologies and the study of producing fields in the same area will not enable us to know conclusively prior to drilling whether oil or natural gas will be present or, if present, whether oil or natural gas will be present in commercial quantities. We cannot assure you that the analysis we perform using data from other wells, more fully explored prospects or producing fields will be useful in predicting the characteristics and potential reserves associated with our drilling prospects. Our reserve estimates will depend on many assumptions that may turn out to be inaccurate. Any material inaccuracies in our reserve estimates or underlying assumptions will materially affect the quantities and present value of our reserves. The process of estimating oil and natural gas reserves is complex. It requires interpretations of available technical data and many assumptions, including assumptions relating to economic factors. Any significant inaccuracies in these interpretations or assumptions could materially affect the estimated quantities and the calculation of the present value of reserves shown in these reports. In order to prepare reserve estimates in its reports, our independent petroleum consultant projected production rates and timing of development expenditures. Our independent petroleum consultant also analyzed available geological, geophysical, production and engineering data. The extent, quality and reliability of this data can vary and may not be in our control. The process also requires economic assumptions about matters such as oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. Therefore, estimates of oil and natural gas reserves are inherently imprecise. Actual future production, oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves will most likely vary from our estimates. Any significant variance could materially affect the estimated quantities and present value of our reserves. In addition, our independent petroleum consultant may adjust estimates of proved reserves to reflect production history, drilling results, prevailing oil and natural gas prices and other factors, many of which are beyond our control. Risks relating to the oil and gas industry Oil and natural gas prices are highly volatile, and lower prices will negatively affect our financial condition, planned capital expenditures and results of operations. Historically, the markets for oil and natural gas have been volatile. These markets will likely continue to be volatile in the future. The prices we receive for our production and the levels of our production depend on numerous factors beyond our control. These factors include the following: ● changes in global supply and demand for oil and natural gas; ● the actions of the Organization of Petroleum Exporting Countries, or OPEC; ● the price and quantity of imports of foreign oil and natural gas; ● acts of war or terrorism; ● political conditions and events, including embargoes, affecting oil-producing activity; ● the level of global oil and natural gas exploration and production activity; ● the level of global oil and natural gas inventories; ● weather conditions; ● technological advances affecting energy consumption; ● the price and availability of alternative fuels; and ● market concerns about global warming or changes in governmental policies and regulations due to climate change initiatives. 10 Volatile oil and natural gas prices make it difficult to estimate the value of producing properties for acquisition and often cause disruption in the market for oil and natural gas producing properties, as buyers and sellers have difficulty agreeing on such value. Price volatility also makes it difficult to budget for and project the return on acquisitions and development and exploitation projects. Our revenues, operating results, profitability and future rate of growth depend primarily upon the prices we receive for oil and, to a lesser extent, natural gas, that we sell. Prices also affect the amount of cash flow available for capital expenditures and our ability to borrow money or raise additional capital. In addition, we may need to record asset carrying value write-downs if prices fall. A significant decline in the prices of natural gas or oil could adversely affect our financial position, financial results, cash flows, access to capital and ability to grow. Our industry is highly competitive which may adversely affect our performance, including our ability to participate in ready to drill prospects in our core areas. We operate in a highly competitive environment. In addition to capital, the principal resources necessary for the exploration and production of oil and natural gas are: ● leasehold prospects under which oil and natural gas reserves may be discovered; ● drilling rigs and related equipment to explore for such reserves; and ● knowledgeable personnel to conduct all phases of oil and natural gas operations. We must compete for such resources with both major oil and natural gas companies and independent operators. Virtually all of these competitors have financial and other resources substantially greater than ours. We cannot assure you that such materials and resources will be available when needed. If we are unable to access material and resources when needed, we risk suffering a number of adverse consequences, including: ● the breach of our obligations under the oil and gas leases by which we hold our prospects and the potential loss of those leasehold interests; ● loss of reputation in the oil and gas community; ● a general slow down in our operations and decline in revenue; and ● decline in market price of our common shares. Legislative and regulatory initiatives related to global warming and climate change could have an adverse effect on our operations and the demand for oil and natural gas.In December2009, the EPA determined that emissions of carbon dioxide, methane and other ‘‘greenhouse gases’’ present an endangerment to public health and the environment because emissions of such gases are, according to the EPA, contributing to warming of the earth’s atmosphere and other climatic changes. Based on these findings, the EPA has begun adopting and implementing regulations to restrict emissions of greenhouse gases under existing provisions of the Clean Air Act, or CAA.The EPA recently adopted two sets of rulesregulating greenhouse gas emissions under the CAA, one of which requires a reduction in emissions of greenhouse gases from motor vehicles and the other of which regulates emissions of greenhouse gases from certain large stationary sources, effective January2, 2011. The EPA has also adopted rulesrequiring the reporting of greenhouse gas emissions from specified large greenhouse gas emission sources in the United States, including petroleum refineries, on an annual basis, beginning in 2011 for emissions occurring after January1, 2010, as well as certain onshore oil and natural gas production facilities, on an annual basis, beginning in 2012 for emissions occurring in 2011. In addition, the United States Congress has from time to time considered adopting legislation to reduce emissions of greenhouse gases and almost one-half of the states have already taken legal measures to reduce emissions of greenhouse gases, primarily through the planned development of greenhouse gas emission inventories and/or regional greenhouse gas cap and trade programs.Most of these cap and trade programs work by requiring major sources of emissions, such as electric power plants, or major producers of fuels, such as refineries and gas processing plants, to acquire and surrender emission allowances. The number of allowances available for purchase is reduced each year in an effort to achieve the overall greenhouse gas emission reduction goal. 11 The adoption of legislation or regulatory programs to reduce emissions of greenhouse gases could require us to incur increased operating costs, such as costs to purchase and operate emissions control systems, to acquire emissions allowances or comply with new regulatory or reporting requirements.Any such legislation or regulatory programs could also increase the cost of consuming, and thereby reduce demand for, the oil, NGLs, and natural gas we produce.Consequently, legislation and regulatory programs to reduce emissions of greenhouse gases could have an adverse effect on our business, financial condition and results of operations. Finally, it should be noted that some scientists have concluded that increasing concentrations of greenhouse gases in the Earth’s atmosphere may produce climate changes that have significant physical effects, such as increased frequency and severity of storms, droughts, and floods and other climatic events. If any such effects were to occur, they could have an adverse effect on our financial condition and results of operations. We are subject to numerous laws and regulations that can adversely affect the cost, manner or feasibility of doing business. Our operations are subject to extensive federal, state and local laws and regulations relating to the exploration, production and sale of oil and natural gas, and operating safety. Future laws or regulations, any adverse change in the interpretation of existing laws and regulations or our failure to comply with existing legal requirements may result in substantial penalties and harm to our business, results of operations and financial condition. We may be required to make large and unanticipated capital expenditures to comply with governmental regulations, such as: ● land use restrictions; ● lease permit restrictions; ● drilling bonds and other financial responsibility requirements, such as plugging and abandonment bonds; ● spacing of wells; ● unitization and pooling of properties; ● safety precautions; ● operational reporting; and ● taxation. Under these laws and regulations, we could be liable for: ● personal injuries; ● property and natural resource damages; ● well reclamation cost; and ● governmental sanctions, such as fines and penalties. Our operations could be significantly delayed or curtailed and our cost of operations could significantly increase as a result of regulatory requirements or restrictions. We are unable to predict the ultimate cost of compliance with these requirements or their effect on our operations. It is also possible that a portion of our oil and gas properties could be subject to eminent domain proceedings or other government takings for which we may not be adequately compensated. See “Government Regulations” for a more detailed description of our regulatory risks. Our operations may incur substantial expenses and resulting liabilities from compliance with environmental laws and regulations. Our oil and natural gas operations are subject to stringent federal, state and local laws and regulations relating to the release or disposal of materials into the environment or otherwise relating to environmental protection. These laws and regulations: ● require the acquisition of a permit before drilling commences; ● restrict the types, quantities and concentration of substances that can be released into the environment in connection with drilling and production activities, including new environmental regulations governing the withdrawal, storage and use of surface water or groundwater necessary for hydraulic fracturing of wells; ● limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; and ● impose substantial liabilities for pollution resulting from our operations. 12 Failure to comply with these laws and regulations may result in: ● the assessment of administrative, civil and criminal penalties; ● incurrence of investigatory or remedial obligations; and ● the imposition of injunctive relief. Changes in environmental laws and regulations occur frequently and any changes that result in more stringent or costly waste handling, storage, transport, disposal or cleanup requirements could require us to make significant expenditures to reach and maintain compliance and may otherwise have a material adverse effect on our industry in general and on our own results of operations, competitive position or financial condition. Under these environmental laws and regulations, we could be held strictly liable for the removal or remediation of previously released materials or property contamination regardless of whether we were responsible for the release or contamination or if our operations met previous standards in the industry at the time they were performed. Our permits require that we report any incidents that cause or could cause environmental damages. See “Business—Government Regulations” for a more detailed description of our environmental risks. Risks relating to our common stock There is a limited public market for our shares and we cannot assure you that an active trading market or a specific share price will be established or maintained. Our common stock trades on the Nasdaq Global Market, generally in small volumes each day.The value of our common stock could be affected by: ● actual or anticipated variations in our operating results; ● changes in the market valuations of other oil and gas companies; ● announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures or capital commitments; ● adoption of new accounting standards affecting our industry; ● additions or departures of key personnel; ● sales of our common stock or other securities in the open market; ● changes in financial estimates by securities analysts; ● conditions or trends in the market in which we operate; ● changes in earnings estimates and recommendations by financial analysts; ● our failure to meet financial analysts’ performance expectations; and ● other events or factors, many of which are beyond our control. In a volatile market, you may experience wide fluctuations in the market price of our securities. These fluctuations may have an extremely negative effect on the market price of our common stock and may prevent you from obtaining a market price equal to your purchase price when you attempt to sell our common stock in the open market. In these situations, you may be required either to sell at a market price which is lower than your purchase price, or to hold our common stock for a longer period of time than you planned. An inactive market may also impair our ability to raise capital by selling shares of capital stock and may impair our ability to acquire other companies or oil and gas properties by using common stock as consideration. Securities analysts may not initiate coverage of our shares or may issue negative reports, which may adversely affect the trading price of the shares. We cannot assure you that securities analysts will cover our company. If securities analysts do not cover our company, this lack of coverage may adversely affect the trading price of our shares. The trading market for our shares will rely in part on the research and reports that securities analysts publish about us and our business. If one or more of the analysts who cover our company downgrades our shares, the trading price of our shares may decline. If one or more of these analysts ceases to cover our company, we could lose visibility in the market, which, in turn, could also cause the trading price of our shares to decline. Further, because of our small market capitalization, it may be difficult for us to attract securities analysts to cover our company, which could significantly and adversely affect the trading price of our shares. 13 USE OF PROCEEDS We will not receive any proceeds from the sale or issuance of the shares of common stock offered by this prospectus.Some of the shares offered hereby underlie outstanding warrants.To the extent that warrants are exercised for cash (rather than on a cashless basis) we will use the proceeds of such exercises for working capital. SELLING STOCKHOLDERS The persons listed in the following table plan to offer the shares shown opposite their respective names by means of this prospectus. The selling stockholders acquired their shares in the transactions described below. Name of Selling Stockholder Shares Owned Shares Issuable upon Exercise of Warrants Shares to be Sold in This Offering Share Ownership After Offering Apex Investment Holdings Limited (1) Bristol Capital Advisors Profit Sharing Plan (2) Bristol Investment Fund, Ltd. (2) James F. Heekin, Jr. TTEE Canyons Trust UAD 12/18/06 Keith F. Carney Castle Bison, Inc. (3) John B. Davies Steven B. Dunn and Laura Dunn Revocable Trust Beau 8 LLC (4) Winston 8 LLC (4) Edward Mike Davis, L.L.C. 0 0 Elevado Investment Company (5) J. Steven Emerson Roth IRA Pershing LLC as Custodian J. Steven Emerson IRA RO II PershingLLC as Custodian Emerson Partners J. Steven Emerson Emerson Family Foundation Bryan Ezralow 1994 Trust U/T/D 12/22/1994 Marc Ezralow Irrevocable Trust U/T/D 06/01/04 Marc Ezralow 1997 Trust U/T/D 11/26/1997 Marshall S. Ezralow Roth IRA Pershing LLC as Custodian FORT Properties, Inc. (6) Jonathan M. Glaser and Nancy Ellen Glaser, TTEES of the Jonathan & Nancy Glaser Family Trust DTD 12-16-98 Hexagon Investments, LLC (7) 0 Labryinth Enterprises LLC(7) 0 0 Reiman Foundation (7) 0 0 14 JMB Capital Partners Master Fund, L.P. (8) 0 0 Paul L. Kessler IRA Rollover Pershing LLC as Custodian Donald W. Killian III David Leff Family Trust U/T/D 02/03/1988 C&R Leff Irrevocable Trust U/T/D 11/05/2007 Market Development Consulting Group, Inc. (9) 0 The Muhl Family Trust DTD 10/11/95, Phillip E. Muhl and Kristin A. Muhl TTEES Ralph Olson SPA Trust U/T/D 09/13/2004 (10) Wallington Investment Holdings, Ltd. (11) Western Regional Insurance Company, Inc. (12) C.K. Cooper and Company, Inc. (13) 0 0 Jonathan Jaggers 0 0 David Knight Hazlett 0 0 Alan Gabbard 0 0 Eugene McColley 0 0 Carlos Gooding 0 0 Mark Leyer 0 0 Bernd Niederau 0 0 Thomas Arnhold 0 0 Ulrike ThannerIrmengard 0 0 Nina Beteiligungs 0 0 JoergSchorradt 0 0 Harry Lindner 0 0 Andreas Sperber 0 0 JochenReff-Kugler 0 0 Michael Tendl 0 0 Thomas Hoeder 0 0 Gerd Volker-Voigt 0 0 ChristophBrosig 0 0 Mathias Thanner 0 0 Christian Brey 0 0 RuedigerArnhold 0 0 Mathias Voigt 0 0 Dr. Dieter Ropertz 0 0 Claus Udo Stein 0 0 Dr. Angelika Ursula Schueller-Voitl 0 0 Katrin Stoll 0 0 Oratio Pronesti 0 0 Lena Beteiligungs 0 0 Dennis Meurer 0 0 15 Markus Resch 0 0 Staehler Christian 0 0 Ingo Mertens 0 0 Peter Wieser 0 0 Mathias Voigt 0 0 Van Gilder Insurance Corporation (14) 0 0 Michael C. Van Gilder (14) 0 0 Roger A. Parker (15) 0 0 Ruth L. Elder(16) 0 0 Kent Lina (16) 0 0 Peter Scott (16) 0 0 Thomas Strawser (16) 0 0 Michael Domenic (16) 0 James Childs (16) 0 0 Timothy Poster (17) 0 James Miller (18) 0 0 Conway J. Schatz (18) 0 0 A. Bradley Gabbard (19) 0 0 Christopher Barber (21) 0 Sovereign Energy LLC (22) 0 Lawson K. Stiff, Jr. (22) 0 Douglas K.Childs (22) 0 0 James D. Brownlie (22) 0 0 Silver Spur Resources LLC (22) 0 0 Piney Creek Land and Royalty Company (22) 0 0 Susan Roush (23) 0 0 Apex Investment Holdings Limited invested in a private placement and is controlled by Susan E. Fairhurst. Bristol Capital Advisors Profit Sharing Plan and Bristol Investment Fund, Ltd. invested in a private placement and are controlled by Paul Kessler. Castle Bison, Inc. invested in a private placement and is controlled by Raul Silvestre. Beau 8 LLC and Winston 8 LLC invested in a private placement and are controlled by Steven B. Dunn. Elevado Investment Company invested in a private placement and is controlled by Bryan Ezralow. FORT Properties, Inc. invested in a private placement and is controlled by Charles B. Runnels, III. Hexagon Investments is our lender, and it, Labryinth Enterprises LLC and the Reiman Foundation are controlled by Scott J. Reiman. JMB Capital Partners Master Fund, L.P. invested in a private placement and is controlled by Cyrus Hadidi. Market Development Consulting Group, Inc. provides investor services to us and is controlled by David Castaneda. SPA Trust U/T/D 09/13/2004 invested in a private placement and is controlled by Marc Ezralow. Wallington Investment Holdings, Ltd. invested in a private placement and is controlled by Paul Caland. Western Regional Insurance Company, Inc. invested in a private placement and is controlled by Richard Merkin. CK Cooper provided financial advisory services to us, its chief executive officer is Alexander Montano. Van Gilder Insurance is the landlord for our principal executive offices. Michael Van Gilder is the chief executive officer of Van Gilder Insurance, Inc. and controls Van Gilder Insurance. Mr. Parker is our chief executive officer and chairman of our board of directors. Employees of Recovery. Mr. Poster is a director of Recovery. Mr. Miller and Mr. Schatz are former directors of Recovery. Mr. Gabbard is our chief financial officer. Mr. Beunier was our president and chief financial officer until April 2011. Mr. Barber is a former employee of Recovery. These shares were issued in connection with the acquisition of oil and gas leases. Ms. Roush is an employee of Market Development Consulting Group, Inc. and received these warrants as compensation from her employer. 16 PLAN OF DISTRIBUTION Each selling stockholder of the shares and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of their shares covered hereby on the OTC or any other stock exchange, market or trading facility on which our common stock is traded or in private transactions. These sales may be at fixed or negotiated prices. A selling stockholder may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; · in transactions through broker-dealers that agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; · a combination of any such methods of sale; or · any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act of 1933, if available, rather than under this prospectus. Broker-dealers engaged by the selling stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA Rule 2440; and in the case of a principal transaction a markup or markdown in compliance with FINRA IM-2440. In connection with the sale of the shares or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the shares in the course of hedging the positions they assume. The selling stockholders may also sell shares short and deliver these shares to close out their short positions, or loan or pledge the shares to broker-dealers that in turn may sell these shares. The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or create one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). 1,029,112 shares are being offered by us to the holders of our $8,400,000 aggregate principal amount of 8% senior secured debentures as interest payments and in the event of conversion of the debentures.These shares are not being offered to the public. LEGAL MATTERS The validity of the securities being offered hereby were passed upon for us by Brownstein Hyatt Farber Schreck, LLP, Denver, Colorado. 17 EXPERTS The financial statements of Recovery Energy, Inc. and subsidiaries as of December 31, 2011 and 2010, and for the years ended December 31, 2011 and 2010 and the period from March 6, 2009 through December 31, 2009 are incorporated herein by reference in reliance on the report of Hein & Associates LLP, independent registered public accounting firm, as experts in accounting and auditing. Estimates of the oil and natural gas reserves and present values as of December31, 2011 and December31, 2010 wereaudited by Ralph E. Davis Associates, Inc., our independent reserve engineers, and have been incorporated in this prospectus by reference to our Annual Report on Form 10-K/A for the year ended December31, 2011. WHERE YOU CAN FIND MORE INFORMATION We have filed with the SEC a registration statement on Form S-3 under the Securities Act with respect to the shares of common stock offered by this prospectus. We have not included in this prospectus all the information contained in the registration statement and you should refer to the registration statement and its exhibits for further information. We are subject to the informational requirements of the Exchange Act and are required to file annual and quarterly reports, proxy statements and other information with the SEC. You can inspect and copy reports and other information filed by us with the SEC at the SEC’s Public Reference Room at treet N.E., Washington, D.C. 20549. You may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0300. The SEC also maintains an Internet site at http://www.sec.gov that contains reports, proxy and information statements regarding issuers, including us, that file electronically with the SEC. You should only rely on the information incorporated by reference or provided in this prospectus or any supplement. We have not authorized anyone else to provide you with information. The common stock is not being offered in any state where the offer is not permitted. You should not assume that the information in this prospectus or any supplement is accurate as of any date other than the date on the front of this prospectus or the supplement. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The following documents filed with the SEC are incorporated by reference in this prospectus: ● Our Amended Annual Report on Form 10-K/A for the fiscal year ended December31, 2011; ●
